Citation Nr: 0842092	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  05-27 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for peptic ulcer 
disease.

2.  Entitlement to service connection for kidney stones.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from March 1961 to March 
1964.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.


FINDINGS OF FACT

1.  The veteran does not have peptic ulcer disease. 

2.  The veteran does not have kidney stones or any residual 
thereof.  


CONCLUSIONS OF LAW

1.  Peptic ulcer disease was not incurred in or aggravated by 
active duty, and its incurrence or aggravation during active 
duty may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Kidney stones were not incurred in or aggravated by 
active duty, and their incurrence or aggravation during 
active duty may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for peptic ulcer 
disease and kidney stones.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with notice that substantially complied with VCAA 
requirements by letter mailed in August 2004, prior to its 
initial adjudication of the claims.  Notice of the evidence 
necessary to establish disability ratings and effective dates 
was not provided until April 2006.  Although this notice was 
sent after the initial adjudication of the claims, the Board 
finds that there is no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  As explained below, the Board 
has determined that service connection is not warranted for 
either disability.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
earlier notice with respect to those elements of the claim is 
no more than harmless error.

Service treatment records and pertinent VA medical records 
have been obtained.  The RO made reasonable efforts to obtain 
private medical records identified by the veteran from the 
L.S.U. Medical Center.  A response was received from that 
institution indicating that no records for the veteran could 
be located.  

The Board notes that a medical opinion has not been obtained 
with respect to either of the claims decided here.  
Generally, VA is required to provide an examination or obtain 
a medical opinion if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the veteran suffered an 
injury or disease in service; (C) indicates that the claimed 
disability or symptoms may be associated with the established 
injury or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4).

In this case, as will be discussed in more detail below, the 
evidence does not establish a current disability with respect 
to either claim.  Therefore, the Board concludes that an 
examination or nexus opinion is not necessary to reach a 
decision on these claims. 

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of these claims were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  Service connection may be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and peptic 
ulcer disease (gastric or duodenal) or calculi of the kidney 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

The Board is denying the claims of entitlement to service 
connection for kidney stones and peptic ulcer disease because 
the evidence does not establish that the veteran has either 
claimed disability.  

Service medical records show that the veteran was treated in 
April 1963 for complaint of bloating pain in the abdomen, 
which had been experienced for the prior 6 months.  On 
examination, there was right lower and upper quadrant 
tenderness to deep palpation.  A positive Murphy's sign was 
shown, and a gall bladder series was ordered.  That report 
was "essentially normal."  Service treatment records show 
no diagnosis or notation of chronic or non-chronic peptic 
ulcer or digestive disorder, kidney stones, or other kidney 
disorder.  The report of examination for discharge in 
February 1964 shows that the all systems, including abdomen, 
viscera, and genital-urinary, were found to be normal on 
clinical evaluation.  The report of medical history shows a 
complaint of frequent indigestion, but no notation of a 
peptic ulcer or other digestive disorder.

The post-service evidence similarly does not contain a 
diagnosis of a peptic ulcer disease, chronic kidney disorder, 
kidney stones or residuals thereof.  VA outpatient treatment 
reports contain several references to a history of renal 
insufficiency.  A diagnosis noted by history does not 
constitute a current diagnosis.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).

It is now well-settled law that, in order to be considered 
for service connection, a claimant must first have a 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].  The fact that a veteran may have 
experienced symptoms in service or currently, without a 
finding of a current disability, does not support a grant of 
service-connection.  Sanchez-Benitez, 259 F.3d 1356.  

In essence, the evidence of a current kidney disorder or 
peptic ulcer disease is limited to the veteran's recent 
statements.  However, as a layperson without medical 
training, the veteran is not qualified to render a medical 
diagnosis.  Although the veteran is competent to describe his 
symptoms as he currently experiences them, and as he 
remembers them in service, symptoms alone, without a finding 
of an underlying disorder, cannot be service-connected.  
Sanchez-Benitez, 259 F.3d 1356.

Moreover, the Board notes that the veteran's current account 
is not consistent with the evidence of record.  The veteran 
stated in his claim that he was treated in April 1963 for a 
peptic ulcer; however, as discussed above, the service 
treatment records show that the cited treatment was for 
suspected gall bladder problems, and that the results of the 
evaluation were normal.  The Board also finds it significant 
that, although the veteran contends that he experienced 
kidney stones within a year of discharge, and that he 
experienced residual kidney symptoms and peptic ulcer 
symptoms continuously since discharge, he allowed 40 years to 
elapse before he filed a claim with VA.  The veteran's 
actions since service are simply inconsistent with his 
current contentions.  

The Board of course acknowledges the veteran's complaint of 
frequent indigestion in service; however, in light of the 
lack of a concurrent diagnosis, and the extended period after 
service without apparent treatment or complaint, continuity 
of symptomatology is simply not demonstrated.  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against both claims.  


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for peptic ulcers is 
denied.

Entitlement to service connection for kidney stones is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


